Case 3:20-cv-08123-DMF Document1-5 Filed 05/26/20 Page 1 of 24

EXHIBIT 8

Plaintiff’s True West
draft article submission

 

 
Case 3:20-cv-08123-DMF Document1-5 Filed 05/26/20 Page 2 of 24

FENN SOLUTION ARTICLE SUBMISSION
TRUE WEST PUBLICATION OUTLINE

TRUE WEST STANDARDS:

We highly recommend that the query you submit along with your proposed manuscript
share the following information:

1. How your article will enhance our readers’ understanding of Old West history.

2. How your interpretation of the facts compares to other works that have
addressed your topic.

3. The larger significance of when, where and why a certain event or experience
occurred.

4. Concrete descriptions you will provide to seamlessly integrate story and context.
5. Any connection your historical focus has to the present day (perhaps through an
anniversary or modern-day discovery)

Ex: 81
Case 3:20-cv-08123-DMF Document 1-5 Filed 05/26/20 Page 3 of 24

True West
6702 East Cave Creek Road #5
Cave Creek, Arizona 85331

Dear Bob,

Renewing our discussion, the enclosed submission has clear purpose. It meets the
five True West standards and, | believe, the sixth standard of “True West quality and
reader appeal.” It also has the informal approval of Kevin Pitts, President of the
Prescott Area Art Trust, and other community leaders.

While recently touring Bronzesmith, | saw your work Not-So-Gentle Tamer, its results,
and much else. The artisans in action are amazing and the Skull Valley foundry story is
of key arts interest. Through my younger sister, a visual artist and MFA, | have some
grasp of the hard work and risk that arts entail. Particularly after attending the Western
Heritage Center annual awards banquet, | look forward to benefiting the Prescott arts
community as described in the submission.

| shared the draft with a retired journalist friend of a certain age who wrote for Time,
Life, and other majors. An Eastern lady who counts Roosevelts in her circle, she was
new to the quest but described the article as clear and compelling. If published, | will
gift her a True West subscription, to her cultural benefit.

Clearly, Fenn will not pre-validate the solution. He tacitly expects me to do what | am
doing, to be able and motivated to write for publication, overcoming inherent credibility
hurdles without his help. All else is to your judgment — this is about “value for others”
including your readers. Should you agree, | believe good results would yield, giving
Fenn, 89, a valedictory exit he likely wants.

Thank you for making this submission possible. The Fenn memoir and quest published
in January 2010. Perhaps an “anniversary article” in early 2020, also marking six years
since Fenn’s early 2014 True Westerner award, could provide context (for example,
“After 10 years, True West will take our best shot at the quest.”)

Best

Brian Erskine
Prescott

EX: 8° 2

 

 
Case 3:20-cv-08123-DMF Document1-5 Filed 05/26/20 Page 4 of 24

DRAFT ~ FINAL

HOW THE QUEST WAS WON?
One searcher finds visual proofs solving the Forrest Fenn treasure quest and a Western
arts community to serve.

by Brian Erskine

Six years ago, True West presented Forrest Fenn of Santa Fe its second annual True
Westerner award. His treasure quest, described in 2013 in True West and elsewhere,
stems from a poem featured in his 2010 memoir The Thrill of the Chase. The poem
codes the spot in the Rockies where retired Major Fenn, 89, a decorated Vietnam War
combat pilot, artist and art dealer, and author, ostensibly hid treasure. As described to
True West, the hoard contains gold nuggets, gems, jewelry, coins, artifacts and other
Western and Native American valuables, notably including Fenn’s autobiography.

The Fenn quest has inspired thousands to explore and delve the West. However, at
least four accidental deaths, several outdoor rescues, and a few crimes have driven
authorities, including the New Mexico State Police Chief, Gallatin County Sheriff in
Montana, and Yellowstone National Park rangers, to call for the quest to end or for its
risks to be mitigated.

Working from Prescott, Arizona, | have solved the quest, thoroughly and by visual
proof. | also affirm Fenn to have been truthful, often counterintuitively. The quest has
three key design features:

— one unique, correct location
— a virtual treasure, intentionally absent, with Fenn securing the real treasure
— disentitlement: an onus on the searcher to motivate Fenn to award it

This article confidently pursues that goal. It shows the visual proof, exposing the
solution. It provides community context for an award. Finally, when Fenn uses the
Colorado state motto to challenge the solver, | respond with the Arizona state motto,
respectfully beating him at his own game.

EX- 8:3
Case 3:20-cv-08123-DMF Document1-5 Filed 05/26/20 Page 5 of 24

It is apocryphal that the quest is a mere scavenger hunt for an abandoned box. Fenn
flew over 320 missions and was shot down over the jungles of Laos. Never again
would he relinquish control or “unass” — politely, jettison — hardware in remote
woods. Guaranteed failure by quest design is a test of grit, resilience, poise, and
purpose. Before giving title to the gold, Fenn requires that anyone to be entrusted with
his legacy go well beyond correctly solving, earning the privilege on his terms.

KEKKK

The Fenn poem is a modern literary masterwork requiring a book to detail. Decoding
the poem is fundamental to solving the quest, but with the quest solved, this article
relegates the poem to the background. The visual proof is key, “the picture worth a
thousand words.”

Briefly, a poem of six stanzas and 24 lines indicates June 24, the Nativity of John the
Baptist, connoting both the San Juan Mountains of Colorado and a river.
“Uncompahgre” is a Ute word meaning “warm waters,” halting in Lake Como above
Silverton. In Spanish, the poem begins “Como...” as the quest trail starts at Lake
Como. Ute, Spanish, and since 1848 English are languages native to the site.

The “home of Brown” is Brown Mountain, source of Cement Creek in Silverton, tinted
brown by mine drainage. The name “Brown Mountain” encompasses a nine-peak
ridgeline labeled on USGS topographical maps. This ridgeline extends to Abrams
Mountain rising south of Ouray. Abrams Mountain is also the “home of Brown.” By
Abrams Mountain is Climax Creek, to be “hiked down,” not “paddled up.” Its course
matches local azimuth at sunrise on June 24.

Visual proof derives from exploring and photographing the site specified by the poem
until a searcher connects a cluster of unique site features with an illustration from
Fenn’s memoir. That site is located on the west bank of the Uncompahgre River
directly opposite Climax Creek. About an acre in size, football-shaped or eye-shaped,
at 9,000 feet altitude, and bounded by cliff wall and river, its coordinates are
(37.986555, -107.647828).

EX- 8.

 

 
Case 3:20-cv-08123-DMF Document 1-5 Filed 05/26/20 Page 6 of 24

 

The drawing above headlines the epilogue of the memoir. Set below the chapter title,
“Epilogue,” the drawing centers under the middle letters “L-O-G.” Fenn’s repeated
directive to “look under a log, and see what’s underneath” refers to that “log.” Allen
Polt of Wall Street Journal fame illustrated the memoir, but only the center of this
illustration is original work: stumps at the edges copy stumps near the center, and the
sky mirrors at both edges.

The visual proof shown below is the answer to the quest. The center of the drawing
overlays and fits an outdoor photo, taken at the virtual treasure site found by decoding
the poem, from a vantage point directed by the poem. The vantage point is a fire pit or
“blaze,” full of black rocks or “tarry scant,” followed by a short walk downhill in a west-
southwest or 242° direction — “too far to walk” as a pilot would communicate a vector.
The fit shows that the drawing derives from that outdoor scene, proving Fenn was at
the site before directing Polt to make the drawing published in the memoir.

ix: 8: 5S
Case 3:20-cv-08123-DMF Document1-5 Filed 05/26/20 Page 7 of 24

  

 

 

 

 

 

 

Ex: 8. 6
Case 3:20-cv-08123-DMF Document1-5 Filed 05/26/20 Page 8 of 24

In the drawing, a nesting dove faces right, juxtaposed with a tiny turtle head facing left.
The dove represents Chief Ouray “the Ute Peacemaker” and his accomplished wife
Chipeta, “White Singing Bird.” The virtual treasure site is found in ancestral Ute land.
The turtle opposing the dove represents Little Turtle’s War, named after a Miami chief
whose portrait graced the White House before British forces burned it in 1814.

TNITED STATES POSTAGE

 

In 1792, Congress authorized and funded a new Army — called the “Legion of the
United States” — to fight Little Turtle’s War and others until “the United States shall be
at peace with the Indian tribes.” General “Mad Anthony” Wayne organized and led the
Legion, and Lieutenant William Clark, of future expedition fame, served. Fenn is a
veteran, the Army is the ancestor of the Air Force, and Little Turtle’s War was the first
campaign and victory of the Army. Victory secured Ohio by the 1795 Treaty of
Greenville. With control, Ohio land became an asset to be surveyed, sold, and settled,
improving the fiscal health of the indebted United States and enabling creation of the
first truly Western state, not hewn from former colonies as were Vermont, Kentucky,
and Tennessee. Thus does the history of “Manifest Destiny” or “how the West was
won” begin. Dual imagery reflecting war and peace also features on the Great Seal of
the United States and the seal of the Wyandot, shown below.

 
Case 3:20-cv-08123-DMF Document1-5 Filed 05/26/20 Page 9 of 24

Denoted by stumps and ax, the 1794 Battle of Fallen Timbers decided Little Turtle’s
War. According to the Army History Center, “Never has such a brief battle proved as
decisive [...] Wayne had achieved success where two other American generals had
been soundly defeated. Through rigorous training, discipline, and personal leadership,
Wayne led the Army [...] to its first major military victory and [...] can lay claim ‘to be
called the Father of the Regular Army.’”” The short, sharp battle was fought in the Great
Black Swamp of the Maumee River, along a reach resembling the virtual treasure site in
Colorado and with other connections to the quest. Once a densely “forested fen,”
settlers drained the swamp and founded Toledo at its Lake Erie end, validating Fenn’s
cryptic but consistent reference to the treasure being west of Toledo. After winning the
battle, the Legion marched — along a 242° heading — to Kekionga, the site of the
center or capital of the British-backed Native American confederation. There, the
Legion built Fort Wayne. Both Toledo and Fort Wayne are cities along U. S. 24,
matching the number of lines in the poem. This road links Troy, Michigan, by reference
to the Aeneid of Virgil as described below, with Pikes Peak, sacred to the Utes.

Key Native Americans fighting alongside Little Turtle feature symbolically. Chief Turkey
Foot of the Ottawa was killed in action. The original photo shows a turkey foot pattern
on the riverside boulder, as battlefield maps show a “Turkey Foot Rock.” Chief Tarhe of
the Wyandot also fought. His name means either “Crane” or “Tall Tree.” He lent his
name to a heavy helicopter or aerial crane, the Sikorsky CH-54 “Tarhe,” which retrieved
downed aircraft during the Vietnam War. Fenn said not to look where an old man
“couldn’t go.” The man in the drawing “goes” like a puzzle piece over the tall willow,
symbolizing Tarhe, as the Wyandot seal features willow branches. The Uncompahgre
River doglegs or bows at the tree, as in battle, Tarhe suffered a wounded elbow.

The poem’s line, “Tarry scant with marvel gaze,” evokes both Tarhe’s name and the
boulder. It suggests standing near a fire pit viewing a scene amazingly matching the
drawing. It also denotes the black rock inclusion in the cliff face visible above the
slope. This arrowhead-shaped feature aligns to Climax Creek as if tipping a virtual
shaft drawn 242° nocked to the bow-shaped Uncompahgre River and west bank, as
shown below. The crescent moon in the drawing is also similar in shape to a bow.

 
Case 3:20-cv-08123-DMF Document1-5 Filed 05/26/20 Page 10 of 24

 

The overlay even depicts a “starry cant in a gravel maze” of willow roots. The word
“cant” means “slope.” The “45°” written in the stars labels the slope angle, while every
45th word in the poem directs: “walk, down, now,” improving the photo if done from

the fire pit.

In the drawing, a man rests with an ax amid stumps as if logging, when his solid black
boots and waders suggest fishing. He gazes at the moon, marveling, at an hour for
fishing. This contradiction resolves when the overlay places the man in a river.

The overlay also keys Hollywood. Jon Turteltaub, whose name means “Turtle Dove,”
directed the 2004 Nicolas Cage film National Treasure. In the 1981 film Raiders of the
Lost Ark, Harrison Ford as Indiana Jones stands in an underground room on whose
floor is modeled the ancient Egyptian city of Tanis. Using angled sunlight in the same
relative positions as the moon and slope, with headpiece and staff he illuminates the
site of the Ark of the Covenant. Finally, in due homage to the 1980 comedy Airplane, if
you want to be the quest Victor, your vector must be correct.

EX. 8-%
Case 3:20-cv-08123-DMF Document1-5 Filed 05/26/20 Page 11 of 24

All digging for the metaphorical Fenn treasure is in the wrong place, but had Fenn
hidden real treasure for a freelance find, it would be located at the site of the photo
connoting the abandonment of treasured land by Native Americans at Fallen Timbers
— the treasure is metaphorically found, where it was metaphorically “dropped.”

Linking art with natural features for orientation, navigation, heritage, identity, and myth
is among the oldest cultural practices, from Aboriginal Australian songlines, to Native
American petroglyphs, to an old map that inspires imagination, to a modern artist
making a drawing after a landscape. Such meaningful connection fits epic quest
sponsor Forrest Fenn, named after two natural features.

KKKKK

With the 2014 True West award, Fenn received a bronze by renowned sculptor Ed
Reilly. Founded by brothers Ed and Billy, Bronzesmith Fine Art Gallery and Foundry,
with a visible production process available to tour, is located in Prescott Valley, Arizona.

 

Teams of skilled artisans make large bronzes, allowing multiple artists to share a work.
Bronzesmith artisans monumentalized “Cowboy in a Storm” by George Phippen for
display in a highway rotary outside the unique Phippen Museum of Western Art in
Prescott. Another statue is in production for the nearby airport, linking art and
navigation in creative new ways while reaching another large audience. Named after
Prescott native Lieutenant Ernest Love, killed in aerial action in 1918, the airport offers
daily service to Denver and Los Angeles but retains a key function, one Love and Fenn
would value: pilot training for Embry-Riddle Aeronautical University students.

EX &- f°
Case 3:20-cv-08123-DMF Document1-5 Filed 05/26/20 Page 12 of 24

 

The careers of Phippen and Fenn show parallels. Both came from rural backgrounds
and were transformed as artists by a military service experience. While Fenn’s Vietnam
service was intense, in World War II Phippen served honorably quietly at Fort Worden in
Port Townsend, Washington, headquarters of the Harbor Defense Command. Phippen
had time while serving to develop artistic talent, while Fenn pursued art after war.
Phippen later founded the Cowboy Artists of America, while Fenn showed range as an
artist and as a gallery owner and art dealer. Both studied under masters in Santa Fe
and worked in bronze. Both suffered cancer; Fenn created his quest after beating it.

Though not acquainted, Phippen likely indirectly influenced Fenn. Consistent with the
quest’s theme of fortitude, Phippen observed of the visual and performing arts that
they are “the toughest business there is...mighty hard to get into, but no job holds the
freedom the arts do once you make the grade.” Similarly, Fenn likely aims the quest to
see who might qualify as a writer and conservator of his legacy.

“Don’t loaf and invite inspiration; light out after it with a club, and if you don’t
get it you will nonetheless get something that looks remarkably like it.”

- Jack London, 1905, on writing for publication

 

Ex: B- 11
Case 3:20-cv-08123-DMF Document1-5 Filed 05/26/20 Page 13 of 24

The diverse Prescott arts community includes not only the Phippen Museum,
Bronzesmith, other foundries, workshops, galleries, co-operatives, master craftspeople
in leather and other materials, performing arts, symphony visits, and more, but also the
Western Heritage Center created by Dennis Gallagher, funding arts scholarships for
local high school seniors, including in the performing art of rodeo. To quote Mayor
Greg Mengarelli, “If anyplace would have a Western Heritage Center, it would be
Prescott.”

Prescott’s leading museum, in research capacity and academic depth, is Sharlot Hall
Museum, conserving the history and heritage of central Arizona, as Prescott was the
territory’s first capital. My other visual proof connects the Colorado solution to
Arizona’s founding by referencing historic figures and topics central to its mission.

KKKKK

Key luminaries shaped certain states, building America: Rhode Island by Williams for
dissent and religious liberty, or Pennsylvania by Penn and Franklin.

A. Key into che

LANGUAGE
AMERICA:

OR,

| Anhelpto the Langage of the Natives

inchatparroFAMERTC A, called
NEWAENGLAND.

| Together. with briefe Odferetion of the Cu-
ftomes. Manners and W orfhips, ce of the
ajorefard Naties, in Peace and Warre,
in Life and Deach

On all which are added Spirituall Obfervations,
Generalland Parcicular by the eA nihonr, of
chicte and (pecs ute upon all occations, ko
all the Basti? 1 Inhabit cho‘ DATOS §
yer pcafant and profitable ca
the view of allimen :

BT ROGER WILL IAMS =
ot Urebidente in BY W-Enrebsy

LONDON,
Printed by Gregory Dexter, 1643.

 

Ex: 8
Case 3:20-cv-08123-DMF Document1-5 Filed 05/26/20 Page 14 of 24

Central to the quest solution is Otto Mears, a founder of Colorado, who with his
daughter has featured in True West. Central to quest development is Richard
McCormick, who enjoyed a parallel career helping establish Arizona.

Otto Mears was born to Jewish parents in a Baltic province of the Russian Empire.
Orphaned, his extended family sent him on an epic journey west — to California, where
he worked the goldfields. Later he settled in Colorado Territory, farming wheat near
Saguache. While struggling to haul wheat over Poncha Pass to Nathrop, whose mill
served area miners, he met Governor William Gilpin, owner of a local land grant, who
already had helped settle the Oregon Willamette Valley and had explored with General
Frémont — whose Prescott home, from his appointment by President Hayes as

Arizona territorial governor, is preserved at Sharlot Hall Museum.

Leveraging his new connection, Mears secured toll road charters. He built roads for
rail conversion, catalyzing development. With Colorado statehood in 1876, after the

new legislature chose Republican electors including Mears, Hayes won the Presidency
by one electoral vote. Mears later served in the legislature, befriended Chief Ouray and
Chipeta, owned railroads serving mining near Silverton, and motivated the mining
industry association to help gild the state capitol dome. The Panic of 1893 damaged
business, hammered silver, and curtailed liquidity, scuttling his efforts to use one of his
toll roads to connect Silverton and Ouray directly by rail. That road became the
segment of U. S. 550, or “Million Dollar Highway,” by which the site is reached.
(Speaking of treasure, Mears charged a $5 toll at Bear Creek, worth over $120 now).

 
Case 3:20-cv-08123-DMF Document1-5 Filed 05/26/20 Page 15 of 24

Born in New York to wealthy parents, young Richard McCormick voyaged east to the
Black Sea to cover the Crimean War as a journalist, mirroring the adventure journey of
Mears. Returning, he worked on Wall Street, then edited Young Men’s Magazine and
the New York Evening Post, covering the early Civil War. Politically active, he
campaigned for Lincoln, who in 1863 appointed him secretary of Arizona Territory,
created in response to the 1861 secession of a Confederate “Arizona Territory.” As its
northern portion lacked settler population and its southern portion was not secure,
isolated Fort Whipple served as the seat of government, amid scattered prospectors
whose key asset was water. There, in the remotest of places, the new settlement of
Prescott became Arizona’s capital, mainly by force of President Lincoln’s refusal to
concede even the wildest West to disunion.

Among McCormick’s early tasks was to create a seal and motto for Arizona, as Gilpin
already had teamed with Secretary of State Lewis Weld to craft in Colorado. Seals are
artful symbols of sovereignty. By quest design, the Colorado seal underpins another
visual proof while the Colorado motto represents a profound challenge by Fenn to the
searcher. The Arizona motto answers his challenge conclusively.

 

Ex BAF
Case 3:20-cv-08123-DMF Document1-5 Filed 05/26/20 Page 16 of 24

Each graphic on the Colorado seal matches the site and environs. When viewed on a
satellite map oriented 242° (of course), roads appear to outline a turtle in profile, with a
defined head, eye, mouth, foot, and earth-toned shell. In multiple Native American
myths, Turtle holds up the world. Natural site boundaries, cliff and river, form the eye.
The eye sits between an angled road junction, matching the Eye of Providence on the
seal. Rivers, roads, and power lines all cross nearby, as do lines at the eye on the seal,
affirming Fenn’s statement that the treasure is “for the person who can make all the
lines cross in the right spot.”

 

Ex-8 15
Case 3:20-cv-08123-DMF Document1-5 Filed 05/26/20 Page 17 of 24

The fasces, a Roman symbol of authority comprising an ax centered in a wooden
bundle, matches the “ax in the woods” in the overlay. Its binding reads “Union and
Constitution,” two causes Fenn served when he enlisted at age 20 (in Rome, “XX”).
The double X matches the double omega in the memoir’s colophon (a word connoting
“Colorado”). Both X and omega are the 24th letters of alphabets, matching 24 lines of
the poem. Intentional absence of treasure is even something of a “double cross.”

 

 

The three mountains, mining tools, and the horizontal line in the shield match a
panoramic view of Ouray, with Abrams Mountain centered and U. S. 550 as the line.

 

Photo courtesy of Jack Brauer

Ex: &- 16
Case 3:20-cv-08123-DMF Document1-5 Filed 05/26/20 Page 18 of 24

The Colorado motto derives from Virgil’s Aeneid, an epic poem in which the classical
hero Aeneas adventures westward, fleeing a burning Troy in defeat later to found Rome
in victory. Chosen by Gilpin, when translated in Virgil’s context the motto “Nil sine
numine” means “Nothing without the will of the deity,” though cynics joked that
Colorado was “nothing without a new mine.” The motto matches an Instagram photo
of Fenn shown below. Graphically evoking Christ Pantocrator, depicting Christ as God
of both judgment and mercy, Fenn identifies as the quest deity. (Even God might not
forgive a second Airplane reference, but Roger this: in this quest, even the Victor with
the vector must get clearance, Clarence).

In the Aeneid, Venus, goddess of love and beauty, assists Aeneas. Juno, goddess of
marriage and irrationality, opposes him. Key natural site features evoke a passage
where Aeneas enters the classical underworld. Classical gods were notoriously unfair
and arbitrary, holding fates by threads and deciding destinies on whims.

 

How might the will of such a deity be influenced?

My response uses the Arizona state motto to reframe the divine narrative. Soon after
Virgil wrote, a dynamic new faith relegated the classical pantheon to myth. Spreading
mainly westward, stemming from Judaism, Christianity shared its ethical, just, merciful
God of Abraham, an omnipotent God of mystery, but also of protective Law, Covenant,
and His Word as Gospel, not caprice. In 1 Thessalonians 1:8-9, Paul observed that
throughout the Western world, people of faith were turning from “idols” to serve a
“living and true God.” The pagan state religion of Rome held that emperors were gods,
driving severe conflict with Jews and Christians. Eventually, Constantine converted
and Theodosius made Christianity official, proving that emperors of all sorts can be
persuaded to relinquish deification, if not control.

Ex. 8: IF
Case 3:20-cv-08123-DMF Document1-5 Filed 05/26/20 Page 19 of 24

By naming the treasure chest “Indulgence” evoking the “Treasury of Merit” created by
Christ, by linking the quest to John the Baptist, and by the comparison above, Fenn
made literary connection — and the Bible is epic literature — between his quest and
the Christian core concept of forgiveness through the power of the Word.

 

McCormick’s motto is a laconic riposte to Fenn’s grandiose presentation as deity.
“Ditat Deus” or “God enriches” authoritatively defines what the deity does next,
summarizing Genesis 14:22-24 in which Abraham bluntly refuses to let anyone but God
enrich him. The pithy motto expresses the terse, compact Latin style of Jerome — not
the town near Prescott, but the early theologian who translated the Vulgate Bible.
Another early theologian, Origen, saw the Word prefiguring Christ in the story of
Abraham and Isaac. With a poem leading up Abrams Mountain, a knife handy
outdoors, bighorn sheep nearby, and “God’s country” all around, parallels recur.

The Renaissance Spanish Empire, whose army and priests were the first Europeans to
encounter local Native Americans, had roots in Rome. In 1610 Spain gave Fenn’s
hometown its modern name, meaning “Holy Faith.” The full name, “La Villa Real de la
Santa Fe de San Francisco de Asis,” expresses Franciscan devotion, whose theme is
peace. Raised in nearby Taos, Chief Ouray “the Ute Peacemaker” was educated by
priests in Spanish. The Arizona motto is a link, bringing the quest full circle.

 

EX.8-18
Case 3:20-cv-08123-DMF Document1-5 Filed 05/26/20 Page 20 of 24

McCormick later served as the second Arizona territorial governor and an influential
Congressional delegate. He founded two newspapers, helped sustain the protracted
Apache Wars, and resolved land title issues. He later lost an eye to disease, fitting the
quest theme of a single eye.

KKKKK

The quest is irrefutably solved. Should Fenn award, | intend the following actions:

— Selling the treasure for conservation whole to an American institution or museum.
Ideally, it would be exhibited in Prescott, would draw visitors, and would travel.

— Donating part of the proceeds to the arts in Prescott and funding a mural for Toledo.

— Investing in emerging Southeast Asia, where | worked in finance, where trusted
friends and co-workers own agribusiness and other ventures, and where Fenn served.

— Conserving Fenn’s legacy as publisher of his autobiography, as writer of the full
quest solution, and more, expressing his values to inspire future generations.

KKKKEK

Curiously, | have many personal connections to the quest. | was born 45 years ago, in
a fen, near a famous rock, on a day of turkey and peace between Native Americans
and Europeans: Thanksgiving, in Marshfield, Massachusetts, founded by Christians
who believed in predestination and whose state seal depicts a bow-armed Native
American and a star. The constellation Sagittarius connotes virtual archery and perfect
accuracy. Later, | attended primary school in Troy, Michigan.

After leaving Troy, | was fortunate to grow up at Willamette Falls, the end of the Oregon
Trail. My writing owes much to my demanding middle and high school teachers from
West Linn, my home community. An educated Oregonian also should have a quick
ability to perceive that a drawing of a man logging in fishing boots merits deeper
investigation. West Linn is a suburb of Portland, where art advocacy drove change
after Mike Ryerson photographed bar owner Bud Clark humorously flashing a Norman
Taylor bronze. Ryerson then made an iconic poster selling more than 250,000 copies,
funding local journalism while helping Clark unseat an incumbent mayor.

EX B17

 
Case 3:20-cv-08123-DMF Document1-5 Filed 05/26/20 Page 21 of 24

 

Pe Se
RUC aC

Like the Aeneid, the Oregon and Santa Fe Trails began “in the middle of the action” —
Independence, Missouri. Independence was also the home of President Truman,
Commander in Chief when Fenn enlisted in the new Air Force, and of Gilpin for a time
while he was promoting Western settlement.

RKKKK

After ten years, it is time for “questward movement.” Centuries before Virgil, Sun-Tzu
in The Art of War expressed the Dao of consistent victory: “Know yourself, know your
adversary.” To what should | feel entitled, after Fenn wrought such a brilliant quest?
Having stood in the fire pit to discover and prove what he created, | humbly affirm that
he has every right to hold my feet to the fire.

Maybe Fenn has met his match, beginning a story of “how the quest was won.”

Maybe between Colorado and Arizona, the solution is now “four-cornered.” Maybe a
key quote from the Aeneid — freely translated, “if you can’t move heaven, raise hell” —
has adapted to my “raising Arizona.”

| invite True West readers to find out with me. | thank Fenn, police particularly New
Mexico State Police and Gallatin County Sheriff in Montana, rescuers, participants,
leaders of the Prescott arts community, artists, family, friends, teachers, and others.
Appealing to Major Fenn as an officer and a gentleman, and not only on my own
behalf, | extend my hand of friendship and trust. | confidently ask him to award me the
treasure now, in the worthy context he has inspired me to frame. If he does, his quest
will fulfill its manifest destiny. “****

Ex. &- Lo
Case 3:20-cv-08123-DMF Document1-5 Filed 05/26/20 Page 22 of 24

The solution to the quest (a different document) is copyrighted
Images:

Green border images are those | either believe | have the rights to use, believe to be in
the public domain, or believe might be used without asking and without risk

Yellow border images | believe can be used, by fair use: to display and discuss the
graphical content and symbolism of official seals as art objects

Red border images are images | do not have the rights to use; rights are commercially
available (mountain photo, Portland poster)

All are informal judgments meant to respect the concept of rights to images, as | lack
expertise in this question

Ex 8 21

 
 
>

eM Aeino OL |

#
VAS

a

OZOZ@ elep dew ‘AnueBby adinias Wey wasn ‘seibojouysa sexew Oz0z7@ Asbewj ‘sjBo09

S) amir Aer d

_ - a|Bo0c)

apisulejunow
LTT te (=f) i

(,2UuO0Z,,)
Baie UOIeIO;dxa
CS IDL: eon
SIT a2)

pT fee]; wo) 0)
pueq uiduey

Peery)

 

-opisureyunous
ybiy “dee1s

6uimeip anbojide siowaus
~~ BUHL @UIIS AOOP]NO
uolnjos jsanp

TeSIEYV I oli

r=) [eo] 0 B=.) ets .
fo [ooh Tele cele} |

ujejunoyy
suleiqy - ~

Plo) Tol Te
UJOYLION

ee
ai

ATSIEY Vey

 
